DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 23 June 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnell (US-9,677,755).
	Regarding claim 1:  Linnell discloses a system for mapping a stage (figs 1A-1B; column 4, lines 40-53; and column 7, lines 45-64 of Linnell), the system comprising: a lighting fixture configured to at least partially illuminate the stage with structured light (fig 1A(106); figs 4A-4C; column 4, line 62 to column 5, line 3; and column 14, lines 46-64 of Linnell); a scanner configured to detect the structured light on the stage (figs 5A-5D(502-506); column 16, lines 50-59; and column 18, line 50 to column 19, line 25 of Linnell – photosensors 502-506 operating in conjunction with the controller 104); and a controller connected to the lighting fixture and the scanner (fig 1A(104) and column 18, lines 37-47 of Linnell), the controller configured to: control the lighting fixture to illuminate a portion of the stage with the structured light (figs 4A-4C; column 6, line 59 to column 7, line 15; and column 8, lines 26-35 of Linnell), control the scanner to scan the structured light on the portion of the stage (figs 5A-5D; column 5, line 37 to column 6, line 11; and column 18, lines 14-39 of Linnell), receive a signal from the scanner as scan data (column 6, lines 5-31; and column 18, lines 37-47 of Linnell), and translate the scan data into three-dimensional location data (figs 3A-3D; fig 6; column 11, line 38 to column 12, line 3; and column 12, line 59 to column 13, line 10 of Linnell).
	Regarding claim 2:  Linnell discloses the system of claim 1 (as rejected above), wherein the controller is further configured to generate an interactive environment based on the three-dimensional location data (figs 3A-3D; column 8, lines 27-38; and column 10, line 36 to column 11, line 9 of Linnell – interactive GUI used to set parameters, including 3D location parameters, within the lighting/stage environment).
Regarding claim 3:  Linnell discloses the system of claim 2 (as rejected above), wherein the controller is further configured to receive user input, the user input including user interaction with the interactive environment (column 12, lines 14-36 of Linnell).
	Regarding claim 4:  Linnell discloses the system of claim 3 (as rejected above), wherein the controller is further configured to adjust a lighting setting of the lighting fixture based on the user input (column 12, lines 44-58 of Linnell).
	Regarding claim 5:  Linnell discloses the system of claim 3 (as rejected above), further comprising a second lighting fixture (fig 4A and column 14, lines 46-50 of Linnell – multiple light fixtures; example shows three), and wherein the controller is further configured to adjust a lighting setting of the second lighting fixture based on the user input (column 14, lines 33-45 of Linnell – each light source controlled separately by controller).
	Regarding claim 6:  Linnell discloses the system of claim 1 (as rejected above), wherein: the portion of the stage is a first portion of the stage (fig 4A and column 14, lines 46-56 of Linnell – in example, first portion is the center of the stage), and the controller is further configured to: direct the lighting fixture to illuminate a second portion of the stage with structured light (fig 4B and column 15, line 61 to column 16, line 8 of Linnell – moved to second portion of the stage), direct the scanner to scan the structured light on the second portion of the stage (figs 5B-5C; column 18, lines 48-57; and column 19, lines 14-25 of Linnell – directed from one portion to another portion when light sources moved), receive a second signal from the scanner as second scan data (column 18, line 57 to column 19, line 13 of Linnell), and translate the second scan data into second three-dimensional location data (column 19, lines 20-42 of Linnell).
Regarding claim 7:  Linnell discloses the system of claim 6 (as rejected above), wherein the controller is further configured to: determine if a first predetermined area of the stage has been completely scanned; indicate scan completion of the predetermined area if the predetermined area has been completely scanned; and control the lighting fixture and the scanner to a second predetermined area of the stage if the first predetermined area has been completely scanned (column 15, lines 5-58 of Linnell – lighting designer programs a particular sequence of lighting effects, so when the first area with the first geometric is finished scanning for the predetermined amount of time, the controller controls the lighting system to scan in a second predetermined area, and then a third predetermined area and so on until the lighting effect program is complete).
	Regarding claim 8:  Linnell discloses the system of claim 7 (as rejected above), wherein the controller is configured to determine if the first predetermined area of the stage has been completely scanned based on movement control signals sent to the lighting fixture (column 15, lines 16-41 of Linnell – when the controller is finished scanning in the first predetermined area for a predetermined amount of time, the controller controls the lighting system to move to a second predetermined area using movement control signals).
	Regarding claim 9:  Linnell discloses the system of claim 1 (as rejected above), further comprising a second lighting fixture (fig 4A and column 14, lines 46-50 of Linnell – multiple light fixtures; example shows three), and wherein the controller is further configured to: control the second lighting fixture to illuminate a second portion of the stage with structured light (fig 4B and column 15, line 61 to column 16, line 8 of Linnell – moved to second portion of the stage), control the scanner to scan the structured light on the second portion of the stage (figs 5B-5C; column 18, lines 48-57; and column 19, lines 14-25 of Linnell – directed from one portion to another portion when light sources moved), receive a second signal from the scanner as second scan data (column 18, line 57 to column 19, line 13 of Linnell), and translate the second scan data into second three-dimensional location data (column 19, lines 20-42 of Linnell).
	Regarding claim 10:  Linnell discloses a method of mapping a stage (column 4, lines 40-53; and column 7, lines 45-64 of Linnell), the method comprising: transmitting an illumination control signal to a lighting fixture to illuminate at least a portion of the stage with structured light (figs 4A-4C; column 4, lines 40-45; and column 7, lines 45-64 of Linnell); transmitting a scan control signal to a scanner to scan the structured light (figs 5A-5D; column 5, line 37 to column 6, line 11; and column 18, lines 14-39 of Linnell); receiving a scan data signal from the scanner corresponding to the scanned structured light (column 6, lines 5-31; and column 18, lines 37-47 of Linnell); translating the scan data signal into three-dimensional location data (figs 3A-3D; fig 6; column 11, line 38 to column 12, line 3; and column 12, line 59 to column 13, line 10 of Linnell); and transmitting a display control signal to a display to display the three-dimensional location data (fig 1A(108); figs 3A-3D; column 11, lines 38-45; and column 11, line 54 to column 12, line 3 of Linnell).
	Regarding claim 11:  Linnell discloses the method of claim 10 (as rejected above), further comprising: receiving an input signal corresponding to a user input (column 12, lines 14-26 of Linnell), and transmitting an updated display control signal to the display based on the input signal (column 12, lines 44-58 of Linnell).
	Regarding claim 12:  Linnell discloses the method of claim 11 (as rejected above), wherein: the display displays the three-dimensional location data as an interactive three-dimensional environment (figs 3A-3D; and column 11, line 38 to column 12, line 13 of Linnell), and the input signal corresponds to an interaction with the interactive three-dimensional environment (column 12, lines 14-49 of Linnell).
	Regarding claim 13:  Linnell discloses the method of claim 10 (as rejected above), further comprising: receiving an input signal corresponding to a user input (column 12, lines 14-26 of Linnell), and transmitting an updated illumination control signal to the lighting fixture based on the input signal (column 12, lines 44-58 of Linnell) to illuminate at least the portion of the stage with light based on the user input (figs 4A-4C; column 6, line 59 to column 7, line 15; and column 8, lines 26-35 of Linnell).
	Regarding claim 14:  Linnell discloses the method of claim 13 (as rejected above), wherein the updated illumination control signal causes the lighting fixture to illuminate at least the portion of the stage with light different from the structured light (column 15, lines 19-23 of Linnell – when the lighting control is updated to the next step in the lighting program, the geometry, size, and other aspects can be changed, thus illuminating the portion of the stage with a different light).
	Regarding claim 15:  Linnell discloses the method of claim 10 (as rejected above), further comprising: receiving an input signal corresponding to a user input (column 12, lines 14-26 of Linnell), and transmitting a second illumination control signal to a second lighting fixture based on the input signal (fig 4A and column 14, lines 46-50 of Linnell – multiple light fixtures; example shows three) to illuminate at least a second portion of the stage with light based on the user input (fig 4B and column 15, line 61 to column 16, line 8 of Linnell – moved to second portion of the stage).
	Regarding claim 16:  Linnell discloses the method of claim 10 (as rejected above), further comprising: transmitting a second illumination control signal to the lighting fixture to (fig 4B and column 15, line 61 to column 16, line 8 of Linnell – moved to second portion of the stage); transmitting a second scan control signal to the scanner to scan the structured light at the second portion of the stage (figs 5B-5C; column 18, lines 48-57; and column 19, lines 14-25 of Linnell – directed from one portion to another portion when light sources moved); receiving a second scan data signal from the scanner corresponding to the scanned structured light at the second portion of the stage (column 18, line 57 to column 19, line 13 of Linnell), translating the second scan data signal into second three-dimensional location data (column 19, lines 20-42 of Linnell), and transmitting a second display control signal to the display to show both the three-dimensional location data and the second three-dimensional location data (fig 1A(108); fig 3D; and column 12, line 59 to column 13, line 10 of Linnell).
	Regarding claim 17:  Linnell discloses a method of mapping a stage (column 4, lines 40-53; and column 7, lines 45-64 of Linnell), the method comprising: illuminating at least a portion of the stage with structured light (figs 4A-4C; column 4, line 62 to column 5, line 3; and column 14, lines 46-64 of Linnell); scanning the structured light on the portion of the stage (figs 5A-5D; column 5, line 37 to column 6, line 11; and column 18, lines 14-39 of Linnell); translating scan data from scanning the structured light into three-dimensional location data (figs 3A-3D; fig 6; column 11, line 38 to column 12, line 3; and column 12, line 59 to column 13, line 10 of Linnell); displaying the three-dimensional location data as an interactive three-dimensional environment (fig 1A(108); figs 3A-3D; column 11, lines 38-45; and column 11, line 54 to column 12, line 3 of Linnell); receiving an input related to a lighting fixture setting based on an interaction with the interactive three-dimensional environment (fig 7; column 7, lines 45-55; column 8, lines 4-15; and column 21, lines 31-50 of Linnell); and adjusting the (column 21, lines 21-30 and lines 51-67 of Linnell).
	Regarding claim 18:  Linnell discloses the method of claim 17 (as rejected above), wherein illuminating at least the portion of the stage with structured light includes multiple lighting fixtures (fig 4A(402-416) and column 14, lines 46-54 of Linnell).
	Regarding claim 19:  Linnell discloses the method of claim 17 (as rejected above), wherein scanning the structured light on the portion of the stage includes multiple scanners (fig 5A(502-506) and column 18, lines 14-36 of Linnell).
	Regarding claim 20:  Linnell discloses the method of claim 17 (as rejected above), further comprising projecting the structured light from the lighting fixture (fig 5A(502-506) and column 18, lines 14-36 of Linnell).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Harrison et al., US-2020/0060007 A1, Published 20 February 2020, Filed 26 October 2019, Continuation of Application filed 15 October 2019, Continuation of Application filed 25 April 2018, Provisional Applications filed 25 September 2017 and 27 April 2017.
B.	Laduke, US-2018/0176521 A1, Published 21 June 2018, Application Filed 19 December 2016.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616